Viewed in a light most favorable to the People, the evidence presented to the Grand Jury was insufficient to support a finding that the defendant exercised dominion and control over the areas where the cocaine, paraphernalia, and handgun giving rise to the charges at issue were seized (see, People v Manini, 79 NY2d 561; People v Scott, 206 AD2d 392; Penal Law § 10.00 [8]; CPL 70.10 [1]). Thus, the evidence was legally insuf*676ficient to support a finding that the defendant constructively possessed such items (see, People v Martini, supra; People v Scott, supra; People v Garcia, 133 AD2d 123; People v Sanabria, 73 AD2d 696). Rather, the evidence revealed only that the defendant, who was the girlfriend of the lessee of the apartment that was the subject of a search warrant, was merely present when the contraband was discovered (see, People v Manini, supra; People v Scott, supra; People v Sanabria, supra). Therefore, the indictment was properly dismissed. Miller, J. P., Copertino, Sullivan and Altman, JJ., concur.